STATON, Judge,
dissenting.
I dissent.
The majority erroneously concludes that Officer Szweda’s stop of Peck was unjustified. First, Ind.Code § 9-21-8-25 (1993) provides, in part: “A signal of intention to turn right or left shall be given continuously during not less than the last two hundred (200) feet traveled by a vehicle before turning or changing lanes.” Peck failed to signal before turning right. Thus, Peck violated IC 9-21-8-25, thereby committing a Class C infraction,3 and Officer Szweda was justified in stopping his vehicle.
Second, contrary to the majority’s holding, the record supports the conclusion that Peek violated Ind.Code § 9-21-8-24 (1993). IC 9-21-8-24 requires a motorist to give a turn signal when any other vehicle may be affected by the turn. The record establishes that Officer Szweda was driving a half-block behind Peck when Peck turned without signaling. Given the proximity of Officer Szweda’s vehicle to Peck’s vehicle, the trial court could have concluded that Officer Szweda’s vehicle “may” have been “affected” by Peck’s turn. *190Because I would affirm the trial court, I dissent.

. Ind.Code § 9-21-8-49 (1993).